Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/316956 filed on May 2021. Claims 1-20 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 6,691,214).
Regarding claim 1, Li teaches a memory device comprising:
a plurality of input/output (I/0) nodes to receive a predefined data pattern [the invention is described in the context of calibrating the data DQ paths of a memory device (c3 L20); wherein FIG. 3 depicts a simplified block diagram of a data path DQ including a control system 390 (c3 L40)];
a circuit to adjust a delay for each I/O node as the predefined data pattern is received [the phase detector circuit 330 determines whether the captured data is different from the expected pattern and, if so, that a delay needs to be added or subtracted to data coming into data latch 317 via data path DQ to obtain proper alignment of the data and clock; c4 L20-25];
a latch to latch the data received on each I/O node [data latch 317 on FIG. 4];
a memory to store the latched data [to memory banks on FIG. 4]; and
control logic to compare the stored latched data to an expected data pattern and to set the delay for each I/O node based on the comparison [c4 L20-25].
Regarding claim 4, Li teaches the memory device of claim 1, wherein the circuit is to adjust a delay of a data strobe signal used to latch the data as the predefined data pattern is received; and wherein the control logic is to set the delay of the data strobe signal based on the comparison [add/subtract shifter 350 sends a control signal to the adjustable delay circuit 310 over line 360 instructing the circuit 310 to incrementally subtract a time delay to the data incoming over the data path DQ until the data fails (i.e., until the data register 320 captures a pattern that is different than the predetermined pattern, for example, "0110"); wherein once the data has failed, a starting edge of the data 45 eye has been located (c5 L35-60); wherein a data latch 317 sequentially latches the data at four different clock edges; the data are then stored in four different registers (bits 1-4) of data register 320; wherein the phase detector circuit 330 determines whether the captured data is different from the expected pattern and, if so, that a delay needs to be added or subtracted to data coming into data latch 317 via data path DQ to obtain proper alignment of the data and clock (c4 L5-35)].
Regarding claim 8, Li teaches a method for write training in a memory device, the method comprising:
receiving input data comprising a predefined pattern at the memory device [the memory controller 360 drives a continuous known repeating data pattern, e.g., "1100," to each write data input path DQ; c3 L60-67];
analyzing eye openings for the received data within the memory device [a starting edge of the data eye has been located; c5 L40-60]; and
adjusting setup and hold time margins within the memory device based on the analysis [Once the control system 300 has located the starting edge of the data eye, the pass/fail circuit 340 sends a control signal to the adjustable delay circuit 310 instructing the circuit 310 to add a delay equal to one-half of the data eye; c5 L45-50].
Regarding claim 9, Li teaches the method of claim 8, wherein adjusting the setup and hold time margins of the memory device comprises individually adjusting the setup and hold time margin for each input/output (I/0) node of the memory device [Upon being enabled, the delay circuit is configured to automatically add a delay to the data equal to one-half the specified setup and hold time (e.g., 0.125 ns) such that the edge of each clock DQS cycle is located at the center of the data eye; c7 L30-40].
Regarding claim 10, Li teaches the method of claim 9, wherein adjusting the setup and hold time margin for each I/O node of the memory device comprises aligning the latching of input data for each I/O node [a delay needs to be added or subtracted to data coming into data latch 317 via data path DQ to obtain proper alignment of the data and clock; c4 L20-25].
Regarding claim 11, Li teaches the method of claim 9, wherein adjusting the setup and hold time margin for each I/O node of the memory device comprises individually setting a delay for each I/O node [Li as a whole and c4 L20-25 in particular].
Regarding claim 12, Li teaches the method of claim 8, wherein adjusting the setup and hold time margins of the memory device comprises adjusting an edge of a data strobe signal used to latch the input data [Li as a whole and c4 L20-25 in particular].
Regarding claim 13, Li teaches the method of claim 8, wherein analyzing the eye openings for the received data comprises:
sweeping a delay value within the memory device to adjust a signal edge for each input/output (I/0) node of the memory device as the predefined pattern is received; latching the input data in response to a data strobe signal; storing the latched input data in the memory device; and comparing the stored input data to an expected data pattern, wherein adjusting the setup and hold time margins comprises setting a delay value for each I/O node based on the comparison of the stored input data to the expected data pattern [add/subtract shifter 350 sends a control signal to the adjustable delay circuit 310 over line 360 instructing the circuit 310 to incrementally subtract a time delay to the data incoming over the data path DQ until the data fails (i.e., until the data register 320 captures a pattern that is different than the predetermined pattern, for example, "0110"); wherein once the data has failed, a starting edge of the data 45 eye has been located (c5 L35-60); wherein a data latch 317 sequentially latches the data at four different clock edges; the data are then stored in four different registers (bits 1-4) of data register 320; wherein the phase detector circuit 330 determines whether the captured data is different from the expected pattern and, if so, that a delay needs to be added or subtracted to data coming into data latch 317 via data path DQ to obtain proper alignment of the data and clock (c4 L5-35)].
Regarding claim 16, Li teaches a method for write training in a memory device, the method comprising:
receiving a periodic predefined data pattern via a plurality of input/output (I/0) nodes of the memory device [the memory controller 360 drives a continuous known repeating data pattern, e.g., "1100," to each write data input path DQ; c3 L60-67];
receiving a data strobe signal via a data strobe signal node of the memory device [DQS; FIG. 3];
latching data received by each I/O node in response to the data strobe signal [a data latch 317 sequentially latches the data at four different clock edges; c4 L5-10 and FIG. 4];
adjusting a delay for each I/O node after each period of the predefined data pattern is received [add/subtract shifter 350 will add an incremental delay to a subsequent data pattern; wherein the subsequent data pattern is then compared with the predetermined pattern; c6 L50-60];
storing the latched data in the memory device [to memory banks; FIG. 4];
comparing the stored data for each I/O node for each period of the predefined data pattern to an expected data pattern for each I/O node [Phase detector 330 receives the initial data captured by the data register 320, here four bits, and passes it through a logic circuit which determines whether the data captured by the data register 320 is the known 4-bit pattern "1100" being sent by the controller 360 to each data path DQ; c4 L5-10]; and
setting the delay for each I/O node based on the comparison [The phase detector circuit 330 determines whether the captured data is different from the expected pattern and, if so, that a delay needs to be added or subtracted to data coming into data latch 317; c4 L20-25].
Regarding claim 19, Li teaches the method of claim 16, wherein setting the delay for each I/O node comprises setting the delay for each I/O node to align the latching of data received by each I/O node [a delay needs to be added or subtracted to data coming into data latch 317 via data path DQ to obtain proper alignment of the data and clock; c4 L20-25].
Regarding claim 20, Li teaches the method of claim 16, further comprising: adjusting a delay for the data strobe signal after a plurality of periods of the predefined data pattern is received [Once the control system 300 has located the starting edge of the data eye, the pass/fail circuit 340 sends a control signal to the adjustable delay circuit 310 instructing the circuit 310 to add a delay equal to one-half of the data eye; c5 L45-50]; and
setting the delay of the data strobe signal based on the comparison to maximize setup and hold time margins for data received by each I/O node [upon adding the delay of 0.75 ns, the control system 300 has calibrated the rate with which data enters the DRAM with the clock CLK such that the CLK's rising and falling edges are centered on the data eye as the data leaves the data latch 317; thus, the DRAM can successfully capture the data; c5 L50-60].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yamada (US 6,636,999).
Regarding claim 2, Li explicitly teach all the claim limitations except for the memory device of claim 1, wherein the control logic is to compare the stored latched data to the expected data pattern to generate a table indicating which stored latched data matches the expected data pattern and which stored latched data does not match the expected data pattern, and wherein the control logic sets the delay for each I/O node based on the table.
Yamada, when addressing issues of clock adjustment for memory circuits, teaches wherein the control logic is to compare the stored latched data to the expected data pattern to generate a table indicating which stored latched data matches the expected data pattern and which stored latched data does not match the expected data pattern [a step S5 shown in FIG. 6 decides whether or not the reception results are written in the data reception result table for desired combinations of clock adjusting values, that is, the delay quantities set in the clock adjusting circuits 108A and 108B; c7 L35-40].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the values of the tests in a table as disclosed in Yamada; and to further used these stored values to adjust the delay timings on Li. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of storing data relevant information in tables to the known device of Li ready for improvement to yield the predictable result of having said relevant information stored in a table for future use (e.g. to make calibration decisions).
Regarding claim 14, Li explicitly teach all the claim limitations except for the method of claim 13, further comprising:
generating a table indicating which stored data for each I/O node for each period of the predefined data pattern matches the expected data pattern for each I/O node and which stored data for each I/O node for each period of the predefined data pattern does not match the expected data pattern for each I/O node; and wherein setting the delay value for each I/O node comprises setting the delay value for each I/O node based on the table indicating which stored data for each I/O node for each period of the predefined data pattern matches the expected data pattern for each I/O node.
Yamada, when addressing issues of clock adjustment for memory circuits, teaches generating a table indicating which stored data for each I/O node for each period of the predefined data pattern matches the expected data pattern for each I/O node and which stored data for each I/O node for each period of the predefined data pattern does not match the expected data pattern for each I/O node [a step S5 shown in FIG. 6 decides whether or not the reception results are written in the data reception result table for desired combinations of clock adjusting values, that is, the delay quantities set in the clock adjusting circuits 108A and 108B; c7 L35-40].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the values of the tests in a table as disclosed in Yamada; and to further used these stored values to adjust the delay timings on Li. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of storing data relevant information in tables to the known device of Li ready for improvement to yield the predictable result of having said relevant information stored in a table for future use (e.g. to make calibration decisions).
Regarding claim 15, Li/Yamada explicitly teach all the claim limitations except for the method of claim 14, further comprising: storing the table in a volatile memory of the memory device.
While Li and Yamada are silent regarding storing a table on volatile memory; a person of ordinary skill in the art knows that a standard use of volatile memory is for storing data; such as table data. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the table data disclosed in Yamada in volatile memory. The combination would have be obvious because a person of ordinary skill in the art would know that volatile memory is small and has fast access ideal for storing table data needed during calibration tasks.
Regarding claims 17 and 18; these claim(s) limitations are significantly similar to those of claim(s) 14 and 15; and, thus, are rejected on the same grounds.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kang (US 2018/0090186).
Regarding claim 3, Li explicitly teach all the claim limitations except for the memory device of claim 1, further comprising: a deserializer to convert serial data from the latch to parallel data for storage in the memory.
Kang, when addressing issues of memory delay calibration, teaches a deserializer to convert serial data from the latch to parallel data for storage in the memory [the deserializer 140 deserializes the received data DATA based on the internal clock signals (not illustrated); wherein the data comparator 170 compares the deserialized data with reference data; ¶0033].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a deserializer to convert data as disclosed in Kang. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 5, Li explicitly teach all the claim limitations except for the memory device of claim 1, wherein the circuit comprises a state machine.
However, a state machine is well known method for implementing control systems such as the control logic of Li shown in FIG. 3. Therefore, and taking official notice, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the control logic and control system of Li as a state machine. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. implementing a control system as a state machine) to a known device ready for improvement to yield predictable results.
Regarding claim 6, Li explicitly teach all the claim limitations except for the memory device of claim 1, further comprising: a pattern generator to generate the expected data pattern.
However, Li explicitly discloses producing a data pattern for testing and calibrating; and while Li is silent regarding the particulars of how the data patter is generate a person of ordinary skill in the art understands that a pattern generator is an industry standard scheme for generating data patterns whenever needed. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pattern generator to generate the data patter on Li. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using a pattern generator for generating a pattern of data) to a known device ready for improvement to yield predictable results.
Regarding claim 7, Li explicitly teach all the claim limitations except for the memory device of claim 1, further comprising: an XOR circuit to compare the stored latched data to the expected data pattern.
However, a person of ordinary skill in the art knows that an XOR gate is commonly used as a comparator1. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an XOR gate to compare logic signals as XOR gates are commonly use. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/XOR_gate